Per Curiam. Appellant, Darren Woodruff, by his attorney, Maxie G. Kizer, has filed a motion for rule on the clerk. The Clerk refused to docket the record concerning Mr. Wood-ruff s conviction because it revealed that the notice of appeal was late. We treat the motion for rule on the clerk as a motion for belated appeal in this circumstance.  Failure of counsel to perfect an appeal for a defendant who wishes to appeal constitutes ineffective assistance of counsel, and good cause for granting a belated appeal pursuant to Ark. R. Crim. P. 36.9(e). A copy of this opinion will be sent to the Committee on Professional Conduct.